El Juez Asociado Se. Heexanuez,
emitió la siguiente opinión del Tribunal. ..
El presente es un recurso de apelación interpuesto por Manuel Carrión contra sentencia de la Corte de Distrito de Ponce, que le condena en causa por delito grave de vio-lación..
La acusación debidamente jurada en primero de Se-tiembre del año próximo pasado, aparece redactada en los términos siguientes: “El Fiscal formula acusación contra Manuel Carrión, como autor del delito grave de violación, comprendido en los artículos 255, número 1, 257 y 258 del Código Penal, cometido como sigue: El día siete de Julio de 1904, en el término municipal de Juana Díaz, Distrito Judieial de Ponce, el acusado Manuel .Ca-rrión yació teniendo acceso carnal con Martina Rodriguez, que no es su mujer y que entonces era menor de ca-torce años de edad. Este.hecho es contrario á la ley para tal caso prevista y á la paz ;y dignidad del Pueblo de Puer-to Rico.”
Con dicba acusación por base se celebró el juicio en veinte y cinco de Octubre, y la Corte pronunció veredicto al día siguiente, declarando culpable á Carrión del delito de violación tal como se le imputa en la acusación, y sefía-lando el día 29 del propio mes para dictar sentencia. •
En ese día compareció el convicto Manuel • Carrión, y después de informado de la naturaleza del cargo y de las alegaciones de su defensa, se le preguntó si tenía alguna razón que exponer para que no se pronunciara sentencia contra él, á lo que contestó por medio de su abogado, pre-sentando moción escrita para que se le concediera nuevo juicio por ser el veredicto de culpabiliadd contrario á la ley y á las pruebas practicadas.
La moción fue declarada sin lugar y en el misino día 29 de Octubre la Corte de Ponce dictó sentencia condenando *218á Manuel Carrion á la pena de cinco años de presidio en el Departamental de la Isla, con trabajos forzados, y al pago de las costas. -
Contra la resolución denegatoria de nuevo juicio y la sentencia pronunciada, interpuso Carrión recurso de ape-lación para ante esta Corte Suprema.
En la copia de autos remitida por el Secretario de la Corte sentenciadora no aparece protesta alguna formula-da, ni hay pliego de excepciones, ni constan las pruebas que se practicaron en el juicio y que dieron lugar al vere-dicto de culpabilidad. Tampoco el apelante ha presenta-do alegato en apoyo de su recurso.
Ealtan, pues, elementos en el record para discutir si el veredicto de culpabilidad es ó no contrario á derecho ó á las pruebas; y como el Código Penal ha sido debidamente aplicado bajo la base de tal veredicto, somos de opinión que no procede la celebración de un nuevo juicio y que de-be confirmarse la sentencia dictada por la Corte de Dis-trito de Ponce en veinte y nueve de Octubre del año pró-. ximo pasado.

Confirmada.

Jueces- concurrentes: Sres. 'Presidente Quiñones, y Asociados Eigueras y MacLeary.
El Juez Asociado Sr. Wolf no tomó parte en la vista de este caso.